DISMISS and Opinion Filed October 28, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00063-CV

                       SHIRLEY YOUNG, Appellant
                                 V.
                   TYLER STREET MANOR INC., Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-05417-C

                         MEMORANDUM OPINION
                  Before Justices Schenck, Reichek, and Goldstein
                            Opinion by Justice Reichek
      On September 16, 2022, after appellant had failed to file her brief, we directed

appellant to file, within ten days, her brief and an extension motion. Although we

cautioned her that failure to comply would result in the appeal being dismissed, see

TEX. R. APP. P. 38.8(a)(1), appellant has not complied. Accordingly, we dismiss the

appeal. See id. 38.8(a)(1), 42.3(b),(c).



                                           /Amanda L. Reichek/
                                           AMANDA L. REICHEK
                                           JUSTICE
220063F.P05
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

SHIRLEY YOUNG, Appellant                    On Appeal from the County Court at
                                            Law No. 3, Dallas County, Texas
No. 05-22-00063-CV         V.               Trial Court Cause No. CC-21-05417-
                                            C.
TYLER STREET MANOR INC.,                    Opinion delivered by Justice
Appellee                                    Reichek, Justices Schenck and
                                            Goldstein participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered October 28, 2022.




                                      –2–